Citation Nr: 1504320	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  05-27 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, to include as secondary to the service-connected bilateral knee disabilities.
 
2.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected bilateral knee disabilities.
 
3.  Entitlement to a total disability rating based upon individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Chisholm Chisholm and Kilpatrick LTD, 
	Attorneys at Law




ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1973 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Augusta, Maine Regional Office (RO) of the Department of Veterans Affairs (VA) dated in November 2004 and in August 2007.  The RO in Baltimore, Maryland currently has jurisdiction over this matter.  During the pendency of this appeal, the Veteran has requested transfer of jurisdiction to the RO in Winston-Salem, North Carolina.  It does not appear any action has yet been taken on that request.

In an April 2013 decision denying the above-listed claims, the Board described the lengthy procedural history of this matter up to that point.  That history will not be repeated here.  Subsequent to that April 2013 decision, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 2013, the Court issued an Order vacating the Board's April 2013 decision and remanding the matter to the Board for readjudication consistent with a Joint Motion For Remand (JMR).  The JMR indicated that the Board failed to provide an adequate statement of the reasons and bases for its decision denying the Veteran's claims.  The matter is now before the Board for readjudication consistent with the contents of the JMR.

The record contains evidence not yet considered by the AOJ and the Veteran has not submitted a waiver of his right to have his case remanded to the AOJ for review of the additional evidence.  However, on the basis of the new evidence, the Board has determined that the benefits sought by the Veteran in connection with the service connection claims listed above may be fully allowed on appeal, so the Board may proceed to the merits of those claims.  See 38 C.F.R. § 20.1304(c).  With respect to the claim of entitlement to TDIU, the matter must be remanded for consideration of the new evidence and for the reasons set forth in the Remand section below.  38 C.F.R. § 20.1304(c).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran currently has a left hip disorder diagnosed as radiculopathy of the left hip; he is service-connected for bilateral knee disabilities; and, it is as likely as not that his left hip disorder has been caused by his bilateral knee disabilities.

2.  The Veteran currently has a low back disorder; he is service-connected for bilateral knee disabilities; and, it is as likely as not that his low back disorder has been caused by his bilateral knee disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip disorder, to include as secondary to the service-connected bilateral knee disabilities, have been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

2.  The criteria for service connection for a low back disorder, to include as secondary to the service-connected bilateral knee disabilities, have been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In establishing his claim, the Veteran need only demonstrate that there is an approximate balance of positive and negative evidence.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails." Id.  The benefit of the doubt is afforded the claimant with respect to each issue material to the determination.  Id.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service disease or injury and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In addition, secondary service connection is warranted if the evidence establishes that, at least as likely as not, the claimed condition was caused by or aggravated by a service-connected condition.  See 38 C.F.R. § 3.310; Buckley v. West, 12 Vet. App. 76, 84 (1998); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Under 38 C.F.R. § 3.310(b), any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the disease, will be service-connected.

The Veteran claims entitlement to secondary service-connection for hip and back disorders because, he alleges, they have been caused by or aggravated by his service-connected, bilateral knee disabilities, including due to a resultantly altered gait.  For the reasons that follow, the Board finds that the medical evidence is, at least, in equipoise, so will grant the Veteran's claims.

With respect to a current hip disability, the Veteran has been diagnosed with several conditions, including arthritis and a nerve condition (radiculopathy).  In his most recent, December 2014 submission, the Veteran asserted through his representative that the correct diagnosis is radiculopathy.  He supported that assertion with a thorough report from a private examiner dated November 2014.  VA treatment records provide support for the diagnosis of radiculopathy of the left hip.  See, e.g., October 2007 VA Orthopedic Surgery Note ("Left hip and left lower extremity pain, possibly radiculopathy."); September 2009 VA Examination ("Degenerative disc disease of the lumbar spine with radiculopathy.").  The Board finds that the relevant hip condition for purposes of this decision is radiculopathy to the left hip.

With respect to the back disorder, the Veteran has alleged and the medical evidence, such as the November 2014 report by the private physician and the medical evidence recited therein, establishes that the Veteran has degenerative disc disease of the lumbar spine.  Therefore, for both conditions, a current disability has been established.

The Veteran is currently service-connected for bilateral knee disabilities which have been evaluated for limitation of motion and instability.  The sole remaining question with respect to the Veteran's secondary service-connection claim is whether the Veteran's current hip and back disorders have been caused by or aggravated by the service-connected bilateral knee disabilities.  See 38 C.F.R. § 3.310.

In its April 2013 decision, the Board relied primarily on a September 2009 VA examiner's negative opinion regarding causation and a negative January 2013 VHA opinion regarding aggravation.  The Board noted that there was a favorable opinion of record, specifically, a February 2008 VA treatment note indicating that the Veteran's left hip and low back disorders were secondary to an altered gait from knee pain.  The Board found the VA examiners' opinions to be more thorough and more persuasive than the unexplained opinion of the treating physician, so denied the claims.

As discussed in the Introduction, that decision was vacated.  The record now contains additional evidence addressing the central medical question in this appeal.  

In April 2014, the Board obtained an opinion from an Independent Medical Expert (IME).  The IME opined that the Veteran's bilateral knee disabilities did not cause or aggravate either the Veteran's degenerative joint disease of the left hip or his degenerative disc disease of the low back.

As already noted, the Veteran provided the November 2014 report of a private examining physician.  Importantly, as discussed above, the examiner identified the left hip disorder as radiculopathy rather than degenerative joint disease.  The Board has accepted this diagnosis.  The private physician opined that the Veteran's service-connected bilateral knee disabilities caused "Chronic Mechanical Low Back Syndrome...resulting from decades of ambulating with an unbalanced gait."  Consequently, he opined that the low back disorder was caused or aggravated by the bilateral knee disabilities.  He further opined that the left lower extremity radiculopathy (left hip disorder) "is the result of his thoracolumbar Mechanical Low Back Syndrome."  The private physician provided a detailed explanation for his opinions, included a substantial amount of medical literature to support his opinion, and otherwise provided a thorough and convincing rationale.

The Board must evaluate the relative probative weight of these medical opinions.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-304 (2008); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While there are three negative opinions and two positive opinions, the weighing of medical evidence is not an exercise in counting.  Rather, the substance of the opinions matters.  Nieves-Rodriguez, 22 Vet. App. at 302-304 (describing factors to be considered in assigning probative weight to medical opinions).  Here, the November 2014 report provides detailed support from the medical literature establishing the medical plausibility of the proposed causative mechanism.  The Board notes, too, that the favorable November 2014 opinion links radiculopathy of the left hip, rather than degenerative joint disease of the left hip, to the bilateral knee disabilities.  There is no other competent evidence of record directly addressing that theory.  The November 2014 private opinion is entitled to probative weight.  Nieves-Rodriguez, 22 Vet. App. at 302-304.

The VA system is "veteran-friendly" and "non-adversarial."  Evans v. Shinseki, 25 Vet. App. 7, 14 (2011).  Therefore, the Board need not precisely evaluate which medical professional's opinion carries the most weight.  Instead, "when, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin...or any other point, such doubt will be resolved in favor of the claimant."  38 C.F.R. § 3.102.  The November 2014 report of the private physician at least raises reasonable doubt on the issue of whether the Veteran's bilateral knee disabilities caused or aggravated his hip and low back disorders.  The Veteran has met his burden.

The evidence is, at least, in relative equipoise and, therefore, the Board finds in favor of the Veteran on the determinative medical issues.  Gilbert, 1 Vet. App. at 53-56; 38 C.F.R. § 3.310(b).  Accordingly, the Board will grant the Veteran's claim of entitlement to service connection for a left hip disorder (diagnosed as radiculopathy) as secondary to service-connected bilateral knee disabilities and will also grant the Veteran's claim of entitlement to service connection for a low back disorder as secondary to service-connected bilateral knee disabilities.

Because the claims being decided on their merits have been granted and the Veteran could suffer no prejudice, the Board need not discuss the VA's fulfillment of its duties to notify and assist with respect to these claims.  The claim of entitlement to TDIU is being remanded, so discussion of the duties to notify and assist with respect to that claim is not appropriate at this time.


ORDER

Entitlement to service connection for a left hip disorder as secondary to the service-connected bilateral knee disabilities is granted, subject to controlling regulations governing the payment of monetary awards.
 
Entitlement to service connection for a low back disorder as secondary to the service-connected bilateral knee disabilities is granted, subject to controlling regulations governing the payment of monetary awards.

	(CONTINUED ON NEXT PAGE)




REMAND

As noted in the Introduction, the Veteran submitted new evidence relating to his claim for TDIU, including a favorable November 2014 medical opinion, but did not submit a waiver of AOJ consideration of that evidence.  Applicable regulations require remand to the AOJ for initial consideration of that evidence and readjudication of his TDIU claim.  38 C.F.R. § 20.1304(c).

In addition, the grant of service connection for hip and low back disorders in this decision will have to be implemented, including assigning disability ratings and effective dates, and those assignments necessarily will affect the legal analysis of the TDIU claim, such as whether schedular or extraschedular analysis applies to a particular period.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Henderson v. West, 12 Vet. App. 11, 20 (1998).  For this reason, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with the assignment of appropriate ratings for the Veteran's now service-connected hip and low back disorders.  Harris, 1 Vet. App. at 183.  Therefore, to permit the Veteran the full benefit of his procedural and substantive rights, the Board will remand the TDIU claim to the AOJ for readjudication subsequent to implementation of the service connection claims granted above.

Accordingly, the case is REMANDED for the following action:

After implementing the Board's grant of service connection for hip and low back disorders and after any other development deemed necessary, readjudicate the Veteran's claim of entitlement to TDIU based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


